•W-/5
                                 ELECTRONIC RECORD




COA#       02-14-00515-CR                        OFFENSE:        OTHER CRIMINAL


           Eric Paul Khozindar v. The State of
STYLE:     Texas                                 COUNTY:         Denton

COA DISPOSITION:        DISMJR                   TRIAL COURT:    County Criminal Court No. 4


DATE: 05/28/15                     Publish: NO   TC CASE #:      CR-2014-01347-Y




                         IN THE COURT OF CRIMINAL APPEALS


          Eric Paul Khozindar v. The State of
STYLE:    Texas                                       cca#                 iTj^/a
         APfBLi^AMT^S,                Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^/vj&h            .                          JUDGE:

DATE:        Cftj^fa*^                                SIGNED:                         PC:

JUDGE:        rjZ* CCc^xZ,                            PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD